Exhibit 10.10

SUPPLEMENTARY PENSION PLAN

OF

AIR PRODUCTS AND CHEMICALS, INC.

AS AMENDED AND RESTATED

EFFECTIVE AUGUST 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 PURPOSE OF THE PLAN

     2   

Section 1.1

          2   

ARTICLE 2 DEFINITIONS

     2   

Section 2.1

          2   

Section 2.3

          7   

ARTICLE 3 BENEFITS

     7   

Section 3.1

    

Eligibility and Vesting

     7   

Section 3.2

    

Amount of Benefits

     7   

Section 3.3

    

Employee Compensation

     8   

Section 3.4

    

Allocation of Incentive Compensation

     8   

Section 3.5

    

Payment of Benefits

     9   

Section 3.6

    

Optional Forms of Retirement Benefit

     11   

Section 3.6A

    

Election of Benefit Form Prior to 1 October 2006

     13   

Section 3.7

    

Election of Benefit Form On or After 1 October 2006

     14   

Section 3.8

    

Pre-Retirement Spousal Benefits

     15   

Section 3.9

    

Small Benefit Payment Procedures

     16   

Section 3.10

    

Change in Control

     17   

ARTICLE 3A SPECIAL SUPPLEMENTAL BENEFITS

     17   

ARTICLE 4 ADMINISTRATION

     18   

Section 4.1

    

Plan Administration and Interpretation

     18   

Section 4.2

    

Claim and Appeal Procedure

     19   

ARTICLE 5 FUNDING

     20   

Section 5.1

    

Benefits Unfunded

     20   

Section 5.2

    

Non-Qualified Plan

     21   

Section 5.3

    

ERISA

     21   

ARTICLE 6 AMENDMENT AND TERMINATION

     21   

Section 6.1

    

Amendment and Termination

     21   

Section 6.2

    

Contractual Obligations

     22   

Section 6.3

    

No Employment Rights

     23   

ARTICLE 7 GENERAL PROVISIONS

     23   

Section 7.1

    

Non-alienation of Benefits

     23   

Section 7.2

    

Minor or Incompetent

     23   

Section 7.3

    

Payee Unknown

     24   

Section 7.4

    

Illegal or Invalid Provision

     24   

Section 7.5

    

Governing Law and Headings

     24   

Section 7.6

    

Liability Limitation

     24   

Section 7.7

    

Notices

     25   

Section 7.8

    

Entire Agreement

     25   

Section 7.9

    

Binding Effect

     25   

 

ii



--------------------------------------------------------------------------------

SUPPLEMENTARY PENSION PLAN

OF

AIR PRODUCTS AND CHEMICALS, INC.

Amended and Restated Effective August 1, 2014

WHEREAS, Air Products and Chemicals, Inc. did, effective October 1, 1978,
establish a Supplementary Retirement Plan for those of its employees eligible to
participate therein, which Plan was thereafter amended from time to time, and
was amended, restated and renamed the Supplementary Pension Plan of Air Products
and Chemicals, Inc. as of October 1, 1988, and was thereafter amended, inter
alia, as of 20 September 1995, 1 October 1995, 1 January 1996, 16 September
1999, 20 September 2000 and 1 May 2003 and amended and restated as of 1 January
2005 and 1 January 2008;

WHEREAS, Air Products and Chemicals, Inc. now wishes to make certain revisions
in the Plan since its restatement of 1 January 2008, and to restate said Plan in
its entirety;

NOW, THEREFORE, the Supplementary Pension Plan of Air Products and Chemicals,
Inc. is hereby amended and restated in its entirety and the said Supplementary
Pension Plan, as so revised and restated, shall apply only to an Employee whose
Separation from Service occurs on or after 1 August 2014. The rights and
benefits, if any, of a former employee shall be determined in accordance with
the provisions of the Plan in effect on the date his Separation from Service
occurred, except as otherwise provided.



--------------------------------------------------------------------------------

ARTICLE 1

PURPOSE OF THE PLAN

Section 1.1 This Plan is established to provide supplementary retirement income
benefits to a certain select group of management or highly compensated persons
in the employ of Air Products and Chemicals, Inc. and its participating
subsidiaries who met the eligibility requirements for participation before
August 1, 2014. It hereby supplements the benefits payable to such persons under
the Air Products and Chemicals, Inc. Pension Plan for Salaried Employees.

ARTICLE 2

DEFINITIONS

Section 2.1 As used herein, the following terms shall have the following
meanings, unless the context clearly indicates otherwise.

“Accrued Benefit” shall mean, in the case of an Employee, a monthly retirement
benefit for the life of the Employee that such Employee would receive,
commencing at his Normal Retirement Date, in an amount determined under
Section 3.2 hereof based on his Credited Service, Average Compensation and
benefit payable under the Salaried Pension Plan as of the date such Accrued
Benefit is being determined.

“Annual Incentive Plan” shall mean the Air Products and Chemicals, Inc. 2001
Annual Incentive Plan adopted by the Company’s stockholders, as it may be
amended from time to time.

“Annuity Starting Date” shall mean the first day of the first period for which a
benefit under Section 3.1 will be paid; provided that, in the case of a

 

2



--------------------------------------------------------------------------------

former Key Employee described in Section 3.5(b), the Annuity Starting Date shall
be determined as if the Employee’s benefit distribution was not delayed in
accordance with Section 3.5.

“Average Compensation” shall have the meaning set forth in Section 3.3 hereof.

“Board” shall mean the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its Charter or other
delegation of power from the Board or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.

“Change in Control” shall mean the first to occur of any one of the events
described below:

 

  (1) Change in Ownership. The date any one person, or more than one person
acting as a group (as determined under 1.409A-3(i)(5)(v)(B)), acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section.

 

3



--------------------------------------------------------------------------------

  (2) Change in Effective Control. The date any one person, or more than one
person acting as a group (as determined under 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

 

  (3) Change in Board. The date a majority of members of the Company’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors before the date of the appointment or election.

“Committee” shall mean the Company’s Benefits Committee or other Committee
designated to hear appeals under the Plan in accordance with the provisions of
Article 4 hereof.

“Company” shall mean Air Products and Chemicals, Inc. and any successor thereto
by merger, purchase or otherwise.

“Compensation” shall have the meaning set forth in Section 3.3 hereof.

“Disability” shall mean any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months, where such impairment causes the
Employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment.

“Effective Date” shall mean, as to the Company, October 1, 1978, and as to any
other Employer, the date as of which the Salaried Pension Plan initially becomes
effective for Employees of the Employer.

 

4



--------------------------------------------------------------------------------

“Employee shall mean any person who is employed by an Employer on a regular
salaried basis on or after the Effective Date of the Plan applicable to such
Employer, who participates or participated in the Salaried Pension Plan as an
“Employee” as defined therein, and who before August 1, 2014 was classified as
an Executive Officer for purposes of the U.S. Securities Laws or was in the
salary grade 118 or above or the equivalent grade in any future grade structure
of the Company for and in respect of any fiscal year of the Company or part
thereof during such person’s most recent 120 months of employment or such
Employee’s period of employment by an Employer, if less than 120 months.

“Employer” shall mean the Company and/or any Participating Employer either
collectively or separately as the context requires.

“Incentive Compensation” shall mean a bonus award of stock and/or cash paid on a
current basis by an Employer pursuant to the Annual Incentive Plan upon or
following the conclusion of the Company’s fiscal year to which such award
relates and/or a bonus award of stock and/or cash awarded under the Annual
Incentive Plan, the payment of which was deferred under the terms of the Air
Products and Chemicals, Inc. Deferred Compensation Plan.

“Key Employee” shall mean any Employee or former Employee (not including a
beneficiary of either in the event that such Employee or former Employee is
deceased) who, on the first day of a Plan Year or any prior Plan Year for which
benefits are accrued under this Plan, is classified as an Executive Officer for
purposes of U.S. Securities Laws or is in salary grade 217 or above or the
equivalent grade in any future grade structure of the Company where such grade
indicates status as an officer; provided, the term Key Employee shall not
include more than the highest paid 200 employees who otherwise meet this
definition.

 

5



--------------------------------------------------------------------------------

“Participating Employer” shall mean each Affiliated Company, some or all of
whose employees are participating in the Salaried Pension Plan as “Employees” as
defined therein, and have also received awards under the Annual Incentive Plan.

“Plan” shall mean the “Supplementary Pension Plan of Air Products and Chemicals,
Inc.” as set forth herein and as amended from time to time.

“Plan Administrator” shall mean the Company’s Director of Compensation and
Benefits prior to February 1, 2006 and, thereafter, the Vice President – Human
Resources, or such other person or entity as the Vice President – Human
Resources shall appoint to fill such role.

“Plan Year” shall mean the annual period beginning on October 1 and ending on
September 30. A Plan Year shall be designated according to the calendar year in
which such Plan Year ends (e.g., the 2006 Plan Year refers to the Plan Year
beginning on October 1, 2005 and ending on September 30, 2006).

“Salaried Pension Plan” shall mean the “Air Products and Chemicals, Inc. Pension
Plan for Salaried Employees” as amended from time to time.

“Separation from Service” occurs when there is an expectation that the Employee
has terminated employment and is expected permanently to render services at a
level that is at least 60% less than the average level of services rendered over
the preceding 36 months. A Separation from Service shall be deemed to occur in
the case of a leave of absence exceeding six months (or 29 months if due to
Disability) where there is no legal or contractual right for the Employee to
return to work.

Section 2.2 As used herein, the terms “Credited Service,” “ERISA,” and “Retire,”
“Retired,” or “Retirement,” and, except as specifically provided in this
Article, all other capitalized terms, shall have the same meanings as in the
Salaried Pension Plan, unless the context clearly indicates otherwise.

 

6



--------------------------------------------------------------------------------

Section 2.3 The masculine pronoun whenever used herein shall include the
feminine. The singular shall include the plural and the plural shall include the
singular whenever used herein, unless the context otherwise requires.

ARTICLE 3

BENEFITS

Section 3.1 Eligibility and Vesting. Subject to Sections 5.1 and 6.2, an
Employee shall be entitled to receive benefits under this Plan if such person
shall be entitled to receive a benefit under the Salaried Pension Plan. Benefits
under this Plan shall be calculated in accordance with Section 3.2 hereof and
shall be subject to the limitations herein provided.

Section 3.2 Amount of Benefits. The amount of the benefit to be paid to an
Employee or any other person entitled to receive a benefit hereunder shall be
equal to the amount of the benefit such person would have received under the
Salaried Pension Plan (without regard to the limitations under Sections
401(a)(17), and 415 of the Internal Revenue Code) if such benefit were
calculated using Average Compensation calculated pursuant to Section 3.3 hereof,
and then reduced by the amount of the actual benefit payable to such person
under the Salaried Pension Plan and further reduced by any amount previously
paid under this Plan. For purposes of this Section, if an Employee has a
Separation from Service prior to attaining age 55 and is subsequently reemployed
by the Company and such reemployment continues at the Employee’s age 55, the
benefit such Employee will be entitled to receive at age 55 based on his or her
prior Separation from Service shall be calculated pursuant to the provisions of
Section 3.4 of the Salaried Pension Plan. The normal form of benefit under
Section 4.1 of the Salaried Pension Plan shall be employed as the

 

7



--------------------------------------------------------------------------------

basis for making computations under this Section 3.2 in order to insure the
attaining for such purpose of equivalency between the various forms of benefits
provided by the Salaried Pension Plan and this Plan, regardless of whether an
optional form of benefit has been selected under Article V of the Salaried
Pension Plan and/or under Section 3.6 of this Plan.

Section 3.3 Employee Compensation. For purposes of computing an Employee’s
benefit in accordance with Section 3.2 hereof, the Employee’s Average
Compensation shall be the monthly average of the Compensation of the Employee
for the 36 consecutive months (or total consecutive months if he or she was
employed by an Employer for less than 36 months) calculated to include any
months while on leave of absence, if such months would be considered in the
Average Compensation in the Salaried Pension Plan, in which his Compensation was
the highest during the 120 months nearest preceding his Separation from Service
(or during the total period of employment if he or she was employed by an
Employer less than 120 months). For this purpose, an Employee’s Compensation for
any period shall be equal to the sum of (a) his “Compensation” for such period
as defined in Article I of the Salaried Pension Plan, provided that no
limitation based on Code Section 401(a)(17) shall apply, (b) one hundred percent
(100%) of the Employee’s Incentive Compensation allocated to such period in
accordance with Section 3.4 hereof and (c) one hundred percent (100%) of the
amount of annual salary deferred by the Employee under the Air Products and
Chemicals, Inc. Supplementary Savings Plan on or before September 1, 2006 and
the Air Products and Chemicals, Inc. Deferred Compensation Plan thereafter,
which amount, but for such deferral election, would have been received by the
Employee as annual salary during such period.

Section 3.4 Allocation of Incentive Compensation. For the purpose of computing
the Employee’s Compensation in accordance with Section 3.3 hereof, all Incentive
Compensation shall be allocated to the period for which the

 

8



--------------------------------------------------------------------------------

Incentive Compensation was awarded to the Employee by the Employer,
notwithstanding actual distribution of the Incentive Compensation at a later
time. The total dollar value of Incentive Compensation awards shall be allocated
in equal amounts to each month of the period for which the award was made.

Section 3.5 Payment of Benefits.

 

(a) Benefits shall be payable under the Plan on the first of the month following
Separation from Service; provided that, for Employees who have a Separation from
Service prior to attaining age fifty-five (55) but have not yet received
benefits under this Plan, the following rules apply:

 

  i. For such Employees who have not attained age fifty-five (55) prior to
1 January 2009, benefits shall be payable on the first of the month after the
Employee attains age fifty-five (55) even if such Employee has subsequently
returned to employment with the Company, except as provided for small benefits
in Section 3.9.

 

  ii. For such Employees who have attained age fifty-five (55) prior to
1 January 2009, benefits will be payable on 1 January 2009 even if such Employee
has subsequently returned to employment with the Company, except as provided in
(iii) below and for small benefits in Section 3.9.

 

  iii. Notwithstanding the above, for such Employees who (x) attain age
fifty-five (55) during calendar year 2008 and who are eligible for a pension
bridge under Article 3A of this Plan or Section 3.2 of the Salaried Pension
Plan, or (y) attain age sixty-five (65) during calendar year 2008, benefits will
be payable on the date the Employee attains age 55 or 65, respectively.

 

9



--------------------------------------------------------------------------------

Notwithstanding the above, benefits to Employees for whom the Company has
purchased annuities from Transamerica Occidental Life Insurance Company to fund
their benefit under the Salaried Pension Plan shall be payable under this Plan
on the first of the month after the Employee attains age sixty-five (65).
Payment of benefits will commence within 90 days of the Employee’s satisfying
the conditions therefore (the first day of which shall be the Annuity Starting
Date for purposes of Section 409A), and upon the Employee’s proper application
therefore or the Plan Administrator’s determination of the Employee’s
eligibility to commence benefits according to elections previously filed, except
for small benefits as described in Section 3.9(a). The Plan will not be
responsible for any delays or the costs or taxes associated with any delays that
result from the Employee’s failure to make proper application for benefits or
for delays associated with the normal processing of benefit payments. For
benefit payments commencing before 1 October 2006, benefits shall be paid in the
Primary Form of Benefit as determined in Section 5.2 of the Salaried Pension
Plan, unless the Employee shall elect to have an optional form of benefit in
accordance with the provisions of Section 3.6A hereof. For benefit payments
commencing on or after 1 October 2006, benefits shall be paid in a lump sum form
of benefit described in Section 3.6(b) below unless the Employee shall elect to
have benefits paid as an annuity in accordance with the provisions of
Section 3.7 hereof in which case, the Employee may elect the form of the annuity
as described in Sections 5.2(a), (b) and (c) of the Salaried Pension Plan. All
payments of benefits shall be subject to Federal income and such other tax
withholding as required by applicable law.

 

(b)

Notwithstanding the above, a distribution to an Employee who at the time of his
or her Separation from Service is a Key Employee shall not be made or commence
before the date which is six months after the occurrence of such Separation from
Service (or, if earlier, the date of

 

10



--------------------------------------------------------------------------------

  death of such Key Employee). If the form of benefit elected by such Key
Employee is a lump sum, such lump sum shall be increased to reflect the delayed
payment in accordance with the Plan Administrator’s procedures for such
adjustments, and if the form of benefit is an annuity, the Key Employee will
receive, on the delayed payment date, all payments that would have been made
during the period of delay, adjusted for the delay in accordance with the Plan
Administrator’s procedures for such adjustments. The discount rate as described
in Section 3.6(b)(ii) as it would have applied on the Annuity Starting Date
shall be used to adjust the delayed distributions to Key Employees.

 

(c) If, following a Separation from Service, the Employee continues or resumes
accrual of a benefit under the Salaried Pension Plan that would increase the
total benefit payable under this Plan, such additional benefit will be paid or
will commence payment in accordance with the election made under Section 3.6 of
this Plan either through an increase in any annuity payment being made to the
Employee or via an additional lump sum, and such increase or such additional
lump sum will be paid following subsequent Separation from Service in accordance
with the provisions in this Section 3.5 or, if upon a Change in Control, in
accordance with the provisions of Section 3.10.

Section 3.6 Optional Forms of Retirement Benefit.

 

(a) An Employee may elect as provided in Section 3.6A or 3.7, as applicable, to
have distribution of any benefits otherwise payable in accordance with
Section 3.5 hereof made in:

 

  (i) Options A, B or C as set forth in such Section 5.2 of the Salaried Pension
Plan, substituting the benefit determined under Section 3.2 above for the
benefit determined under Article IV of the Salaried Plan, or

 

  (ii) a lump sum form of benefit described below in this Section 3.6.

 

11



--------------------------------------------------------------------------------

(b) Subject to satisfaction of the procedures set forth below in Section 3.6A(b)
or 3.7, an Employee who so elects will have distribution of his benefit under
the Plan made in the form of a single lump sum cash payment calculated by
converting the benefit determined under Section 3.2 into a single cash payment,
using the following assumptions:

 

  (i) For distributions prior to 20 September 2000, the mortality assumptions to
determine life expectancy shall be the mortality table or tables used by the
actuary as the basis for preparing the annual actuarial valuation for the
Salaried Pension Plan for the Plan Year immediately preceding the Employee’s
Retirement and, for distributions made on or after 20 September 2000, the
mortality assumptions used for this purpose shall be determined from a unisex
version of the 1994 Group Annuity Mortality Table; provided that, with respect
to any Employee who had an accrued benefit in the Plan as of 20 September 2000,
the single cash payment shall be the greater of the amount calculated using the
pre-September 20, 2000 mortality assumptions or the September 20, 2000 or later
mortality assumptions; and

 

  (ii) The discount rate used to determine the lump sum actuarial present value
of the primary form of benefit shall be the yield for AAA Municipal Bonds as
published periodically by Moody’s Investor Service, Inc. in Moody’s Bond Survey,
such rate to be based on the average yield of the three (3) months immediately
preceding the ninety (90) day period prior to the Annuity Starting Date for the
benefit.

 

12



--------------------------------------------------------------------------------

In case the above measure is no longer in use or available, the Committee will
select a comparable alternative.

If the Employee elects an annuity under section3.6(a)(i) above and does not
elect the form of an annuity prior to the Annuity Starting Date, the Employee
shall be deemed to have elected Option B as set forth in Section 5.2 of the
Salaried Pension Plan, substituting the benefit determined under Section 3.2
above for the benefit determined under Article IV of the Salaried Pension Plan.

Section 3.6A Election of Benefit Form Prior to 1 October 2006.

For Annuity Starting Dates occurring prior to 1 October 2006, the following
procedures shall apply for election of optional forms of benefit.

 

(a) Except as otherwise provided in subsection (b) below as to the lump sum form
of benefit, the same election of form of benefit procedures and terms and
conditions as are in effect under the Salaried Pension Plan shall be in effect
under the Plan including that, if the Employee is married on the Annuity
Starting Date, the Primary Form of Benefit shall take the form of Option A as
provided in Section 5.2 of the Salaried Pension Plan, notwithstanding that a
different form of benefit may be selected by such Employee for the distribution
of benefits under the Salaried Pension Plan and under this Plan

 

(b) An Employee may elect a lump sum form of benefit subject to the following
rules.

 

  (i) Employee Statement. To elect a lump sum, the Employee will be required to
furnish a written statement that he forgoes any future ad hoc or other increases
in benefits paid under the Plan.

 

13



--------------------------------------------------------------------------------

  (ii) Spousal Consent. The Employee may elect a lump sum, a single life benefit
or may specify a beneficiary other than a spouse without spousal consent.

 

  (iii) Committee Approval. The Committee, through the Plan Administrator, will
have the right to disapprove and suspend any and all elections of a lump sum
form of benefit if payment of the Employee’s Plan benefit in such form would
adversely affect the Company.

 

  (iv) Further Administrative Procedures. The Plan Administrator shall from time
to time adopt such additional procedures as he, in his discretion, shall
determine to be necessary or appropriate for the proper administration of
elections, approvals and payment of Plan benefits in lump sum form, including
procedures as to the timing of payment thereof, taking into consideration when
information as to the Employee’s final Incentive Compensation for services
rendered to the date of his Retirement is first available. Such procedures shall
be binding on Employees and the Company for all purposes of the Plan.

Section 3.7 Election of Benefit Form On or After 1 October 2006

For Annuity Starting Dates occurring on or after 1 October 2006, the following
procedures shall apply for election of optional forms of benefit.

 

(a)

Employees participating in the Plan as of 30 September 2006 who do not have
their Annuity Starting Date prior to 1 October 2006 must elect the form of
distribution of their Plan benefit prior to 1 October 2006. Such Employees will
be given the opportunity to elect an annuity form of benefit or a lump sum form
of benefit described in Section 3.6(b) in the manner determined by the Plan
Administrator. Such distribution election shall be

 

14



--------------------------------------------------------------------------------

  with respect to an Employee’s entire Plan benefit, whether accrued prior to or
after 1 October 2006. Such distribution election shall become irrevocable when
accepted by the Plan Administrator.

 

(b) An Employee who first becomes an Employee on or after October 1, 2006 shall
make an irrevocable election as to the form of distribution of their benefit
within 30 days of becoming an Employee in a manner determined by the Plan
Administrator. If no distribution election is made by the Employee within 30
days of becoming eligible, benefits under the Plan shall be payable in a lump
sum form of benefit described in Section 3.6(b).

 

(c) Notwithstanding the above, effective 28 April 2008 through 30 May 2008,
Employees will be given an opportunity, in the manner determined by the Plan
Administrator, to make a change to a previous election to receive an annuity
form of benefit or a lump sum form of benefit described in Section 3.6(a).
However, this opportunity does not apply to the following Employees:

(i) An Employee who first becomes an Employee on or after 1 January 2008;

(ii) An Employee whose benefits commence prior to 1 January 2009; and

(iii) An Employee for whom the Company has purchased annuities from Transamerica
Occidental Life Insurance Company to fund their benefit under the Salaried
Pension Plan.

Section 3.8 Pre-Retirement Spousal Benefits. If an Employee dies prior to his or
her Annuity Starting Date, a pre-Retirement spousal benefit shall be payable to
the Employee’s surviving spouse, if any, in the same form as that elected by the
Employee, commencing the first of the month following the later of the
Employee’s death or the date the Employee would have attained (i) age 50, if the
Employee was actively employed by the Company at time of death or if the

 

15



--------------------------------------------------------------------------------

Employee died while performing qualified military service if the Employee is
entitled to early retirement benefits under Section 3.2(c), (d), (e) or (f) of
the Salaried Pension Plan or Article 3A of this Plan, or (ii) age 55. The amount
of the benefit shall be calculated in the same manner as provided in Section 5.7
or 5.10 of the Salaried Pension Plan except substituting the benefit determined
under Section 3.2 above for the benefit determined under Article IV of the
Salaried Pension Plan.

If a former Key Employee dies after his or her Annuity Starting Date but prior
to the delayed payment date of his or her benefit described in Section 3.5(b)
above, the Employee’s spouse shall receive a distribution within 90 days of the
Employee’s death of the benefit payments that would have been payable to the
Employee on and after the Annuity Starting Date had the payment not been
delayed, adjusted for the delayed payment.

Section 3.9 Small Benefit Payment Procedures.

 

(a) Notwithstanding Sections 3.5, 3.6, 3.6A and 3.7 above, if an Employee’s
benefit has an aggregate actuarial present value of less than $10,000 at the
time of the Employee’s Separation from Service, or the monthly amount payable if
the benefit were distributed in a single life annuity commencing on the Normal
Retirement Date would be less than $100 per month, the payment of such benefit
shall be made by payment of a single lump sum within 90 days of the Employee’s
Separation from Service, in which case the lump sum amount so paid shall be the
actuarial present value of the monthly benefit.

 

(b)

For purposes of this Section 3.9, if an Employee Separates from Service prior to
his or her Early Retirement Date, the same actuarial present value of any
benefit will be calculated using the mortality table set forth in Revenue Ruling
2001-62 (2001-53 IRB 1) and the rate of interest on 30-year

 

16



--------------------------------------------------------------------------------

  Treasury securities as specified by the Commissioner of the Internal Revenue
Service for June of the prior Plan Year. If an Employee Separates from Service
on or after his or her Early Retirement Date, the same actuarial factors and
assumptions as are employed under Section 3.6(b) of the Plan shall be used to
calculate the actuarial present value of any benefit for purposes of this
Section 3.9.

Section 3.10 Change in Control. Notwithstanding the above provisions of this
Article 3, upon a Change in Control, an Employee shall have an immediate,
nonforfeitable right to his or her Accrued Benefit under the Plan and shall
receive an immediate lump sum payment of such. This payment shall not affect his
or her continued eligibility under the Plan; however, his or her Accrued Benefit
under the Plan shall be reduced by the amount paid out.

ARTICLE 3A

SPECIAL SUPPLEMENTAL BENEFITS

Notwithstanding any provision of the Plan to the contrary, certain employees of
the Employer shall be entitled to receive a special supplemental benefit under
the Plan in accordance with the following provisions:

 

(a) Any Participant in the Salaried Pension Plan who:

 

  (i) Would be described in Section 3.2(c) of the Salaried Pension Plan text
except that such Participant was a Highly Compensated Employee at the time of
his or her Separation from Service; or

 

  (ii) Would be described in Section 3.2(d) of the Salaried Pension Plan text
except that such Participant was a Highly Compensated Employee Separated from
Service after 1 January 2001 and notified of such Separation from Service prior
to 1 July 2002 shall be entitled to a benefit under this Plan as follows:

 

(b)

The amount of the benefit shall be the difference between the monthly retirement
benefit the Participant receives under Section 3.4 of the

 

17



--------------------------------------------------------------------------------

  Salaried Pension Plan and the benefit the Participant would have received
under Section 3.2 of the Salaried Pension Plan had he or she Separated from
Service on or after his or her Early Retirement Date.

 

(c) If such a Participant is not an Employee for purposes of this Plan, such a
Participant shall be treated as an Employee for purposes of this Plan except for
purposes of Sections 3.1-3.4; provided that such a Participant whose Separation
from Service occurred prior to 1 January 2000 shall not be treated as an
Employee for purposes of Subsections 3.6(a)(ii), 3.6(b), or 3.6A(b).

ARTICLE 4

ADMINISTRATION

Section 4.1 Plan Administration and Interpretation. The Plan shall be
administered by the Plan Administrator. The Plan Administrator shall have full
power and authority to administer the Plan and interpret the Plan in a manner
which is as consistent with the interpretations of similar provisions in the
Salaried Pension Plan as the context reasonably permits. The Plan
Administrator’s powers shall include, by way of illustration and not limitation,
the discretionary authority and power to construe and interpret the Plan
provisions, decide all questions of eligibility for benefits, and determine the
amount, time, and manner of payments of any benefits and to authorize the
payment of benefits hereunder, except to the extent such powers have been given
to the Committee pursuant to Section 4.2 below or otherwise. The Plan
Administrator may appoint one or more individuals or committees to assist him in
carrying out his duties and responsibilities under the Plan and may adopt rules
and regulations for the administration of the Plan and alter, amend, or revoke
any rules or regulations so adopted. The decisions of the Plan Administrator or
his delegates shall be final and binding on the Company, the Employers, the
Employees, and their beneficiaries.

 

18



--------------------------------------------------------------------------------

Section 4.2 Claim and Appeal Procedure.

 

(a) Claim Procedure. In the event of a claim by an Employee or an Employee’s
beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Employee or beneficiary shall present the reason for his
claim in writing to the Plan Administrator. The Plan Administrator shall, within
ninety (90) days after the receipt of such written claim, send written
notification to the Employee or beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event, however, shall such extension
exceed a period of ninety (90) days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan Administrator expects to render the final
decision.

In the event the claim is wholly or partially denied, the Plan Administrator’s
written notification shall state the specific reason or reasons for the denial,
include specific references to pertinent Plan provisions on which the denial is
based, provide an explanation of any additional material or information
necessary for the Employee or beneficiary to perfect the claim and a statement
of why such material or information is necessary, and set forth the procedure by
which the Employee or beneficiary may appeal the denial of the claim. If the
claim has not been granted and notice is not furnished within the time period
specified in the preceding paragraph, the claim shall be deemed denied for the
purpose of proceeding to appeal in accordance with paragraph (b) below.

 

(b)

Appeal Procedure. In the event an Employee or beneficiary wishes to appeal the
denial of his claim, he may request a review of such denial by the Committee by
making written application to the Plan Administrator

 

19



--------------------------------------------------------------------------------

  within sixty (60) days after receipt of the written notice of denial (or the
date on which such claim is deemed denied if written notice is not received
within the applicable time period specified in paragraph (a) above). Such
Employee or beneficiary (or his duly authorized representative) may, upon
written request to the Committee, review documents which are pertinent to such
claim, and submit in writing issues and comments in support of his position.
Within sixty (60) days after receipt of the written appeal (unless an extension
of time is necessary due to special circumstances or is agreed to by the
parties, but in no event more than one hundred and twenty (120) days after such
receipt), the Committee shall notify the Employee or beneficiary of its final
decision. If such an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The final decision shall be
in writing and shall include: (i) specific reasons for the decision, written in
a manner calculated to be understood by the claimant, and (ii) specific
references to the pertinent Plan provisions on which the decision is based.

 

(c) Change in Control. Notwithstanding the above, upon a Change in Control, for
the three-year period commencing on the date of the Change in Control, the Plan
Administrator shall notify the Employee of the disposition of a claim under
paragraph (a) above, and the Committee shall notify the Employee of the decision
on an appeal under paragraph (b) above, within ten (10) days of receipt of the
claim or appeal, respectively.

ARTICLE 5

FUNDING

Section 5.1 Benefits Unfunded. The Plan shall be unfunded. Neither an Employer,
the Board, nor the Plan Administrator shall be required by the

 

20



--------------------------------------------------------------------------------

terms of the Plan to segregate any assets in connection with the Plan. Neither
an Employer, the Board nor the Plan Administrator shall be deemed to be a
trustee of any amounts to be paid under the Plan. Any liability to any person
with respect to benefits payable under the Plan shall be only a claim against
the general assets of the Employer. No such liability shall be deemed to be
secured by any pledge or any other encumbrance on any specific property of the
Employer.

Section 5.2 Non-Qualified Plan. The Plan will not be qualified under the Code
and the Company and the Employers shall not be required to qualify the Plan.

Section 5.3 ERISA. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees of the Employer which
qualifies for the exclusion provided for in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. In the event that any regulatory body should determine that
the Plan does not qualify for such exclusion, then the Company may retroactively
revise the eligibility criteria under the Plan so that this Plan may qualify for
the exclusion or take such other action as is deemed necessary, and the Company
and the Employers shall have no liability to those individuals who had been
eligible for benefits under the Plan prior to such revision or action except to
the extent of the individual’s Accrued Benefit as of the effective date of such
action.

ARTICLE 6

AMENDMENT AND TERMINATION

Section 6.1 Amendment and Termination. While the Company intends to maintain
this Plan in conjunction with the Salaried Pension Plan for so

 

21



--------------------------------------------------------------------------------

long as necessary or desirable, the Company reserves the right at any time to
amend, suspend, and/or terminate this Plan, in whole or part. Action to
terminate the Plan may be taken on behalf of the Company only by the Board, by
its resolutions duly adopted. Any other action referred to in this subsection
and not determined by the Company’s general counsel to be in contravention of
law may be taken on behalf of the Company by the Board or the Chairman of the
Board or his delegate by a resolution, certificate, new or revised Plan text, or
other writing; provided that, only the Board may approve a Plan amendment which
(A) would materially increase aggregate accrued benefits under, materially
change the benefit formula provided by, or materially increase the cost of the
Plan so long as persons designated by the Board as “Executive Officers” for
purposes of the U.S. Securities laws participate in the Plan; or (B) would
freeze benefit accruals, materially reduce benefit accruals, or otherwise
materially change the benefits under the Plan; or (C) would constitute the
exercise of power or function assigned to the Finance Committee of the Board,
the Plan Administrator, or the Committee. The Chairman may delegate the
authority described in the preceding sentence in writing. Notwithstanding the
above no such amendment, termination or suspension shall reduce the benefits
payable to or accrued by an Employee as of the date of such amendment,
suspension or termination, except as provided in Section 5.3. If this Plan is
terminated, no new benefits shall be accrued hereunder; and all benefits
previously accrued shall be payable at such times as otherwise provided herein.

Section 6.2 Contractual Obligations. Notwithstanding Section 5.1 hereof, each
Employer hereby makes a contractual commitment to pay the benefits theretofore
accrued in respect of each Employee of such Employer under the Plan to the
extent it is financially capable of meeting such obligations from its general
assets, and at such times as such benefits are payable under the terms hereof.

 

22



--------------------------------------------------------------------------------

Section 6.3 No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation on the right of an Employer to discharge any of its Employees,
with or without cause. Specifically, no rights are created under the Plan with
respect to continued employment. It is understood that each Employee is employed
at the will of the respective Employer and the Employee and in accord with all
statutory provisions.

ARTICLE 7

GENERAL PROVISIONS

Section 7.1 Non-alienation of Benefits. Except as may be required by law, no
benefit payable under the Plan is subject in any manner to anticipation,
alienation, sale, transfer, assignment, garnishment, pledge, encumbrance, or
charge whether voluntary or involuntary, including in respect of liability of an
Employee or his beneficiary for alimony or other payments for the support of a
spouse, former spouse, child, or other dependent, prior to actually being
received by the Employee or beneficiary under the Plan, and any attempt to
anticipate, alienate, sell, transfer, assign, garnish, pledge, encumber, or
charge the same shall be void. No such benefits will in any manner be liable for
or subject to the debts, liabilities, engagements, or torts of any Employee or
other person entitled to receive the same and if such person is adjudicated
bankrupt or attempts to anticipate, assign, or pledge any benefits, the Plan
Administrator shall have the authority to cause the same or any part thereof
then payable to be held or applied to or for the benefit of such Employee, his
spouse, children or other dependents, or any of them, in such manner and in such
proportion as the Plan Administrator may deem proper.

Section 7.2 Minor or Incompetent. If the Plan Administrator determines that any
Employee or beneficiary entitled to payments under the Plan

 

23



--------------------------------------------------------------------------------

is a minor or incompetent by reason of physical or mental disability, it may, in
its sole discretion, cause all payments thereafter becoming due to such person
to be made to any other person for his benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Company, the Employers, the Plan, the Board, and the
Plan Administrator from all further obligations with respect to benefits under
the Plan.

Section 7.3 Payee Unknown. If the Plan Administrator has any doubt as to the
proper beneficiary to receive payments hereunder, the Plan Administrator shall
have the right to withhold such payments until the matter is finally
adjudicated. However, any payment made in good faith shall fully discharge the
Plan Administrator, the Company, the Employers, and the Board from all further
obligations with respect to that payment.

Section 7.4 Illegal or Invalid Provision. In case any provision of the Plan
shall be held illegal or invalid for any reason, such illegal or invalid
provision shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced without regard to such illegal or invalid provision.

Section 7.5 Governing Law and Headings. The provisions of the Plan shall be
construed, administered, and governed in accordance with the laws of the
Commonwealth of Pennsylvania, including its statute of limitation provisions, to
the extent such laws are not preempted by ERISA or other applicable Federal law.
Titles of Articles and Sections of the Plan are for convenience of reference
only and are not to be taken into account when construing and interpreting the
provisions of the Plan.

Section 7.6 Liability Limitation. No liability shall attach to or be incurred by
the Plan Administrator or any officer or director of the Company or an Employer
under or by reason of the terms, conditions, and provisions contained

 

24



--------------------------------------------------------------------------------

in the Plan, or for the acts or decisions taken or made thereunder or in
connection therewith; and as a condition precedent to the receipt of benefits
hereunder, such liability, if any, is expressly waived and released by the
Employee and by any and all persons claiming under or through the Employee or
any other person. Such waiver and release shall be conclusively evidenced by any
act of participation in or the acceptance of benefits under the Plan.

Section 7.7 Notices. Except as otherwise specified, any notice to the Plan
Administrator, the Company, or an Employer which shall be or may be given under
the Plan shall be in writing and shall be sent by registered or certified mail
to the Plan Administrator. Notice to an Employee shall be sent to the address
shown on the Company’s or the Employer’s records. Any party may, from time to
time, change the address to which notices shall be mailed by giving written
notice of such new address.

Section 7.8 Entire Agreement. Except as may be provided in an individual
severance agreement between the Company or other Employer and an Employee, this
Plan document shall constitute the entire agreement between the Company or other
Employer and the Employee with respect to the benefits promised hereunder and no
other agreements or representations with respect to such benefits, oral or
otherwise, express or implied, shall be binding on the Company or other
Employer.

Section 7.9 Binding Effect. All obligations for amounts not yet paid under the
Plan shall survive any merger, consolidation, or sale of substantially all of
the Company’s or an Employer’s assets to any entity, and be the liability of the
successor to the merger or consolidation or purchaser of assets, unless
otherwise agreed to in writing by the parties thereto.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused the Plan to be adopted and approved by the execution of its duly
authorized officers as of the      day of              2014.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

  Senior Vice President, General Counsel and Chief Administrative Officer

 

26